PER CURIAM:
Larnette M. Westbrook has filed a petition for a writ of mandamus with this court in which he objects to the magistrate judge’s report and recommendation as to his 28 U.S.C. § 2241 (2000) petition and alleges that his motion for default judgment was erroneously denied. We conclude that Westbrook is not entitled to mandamus relief.
Mandamus relief is available only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.1988). Further, mandamus is a drastic remedy and should only be used in extraordinary circumstances. Kerr v. United States Dist. Court, 426 U.S. 394, 402, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir.1987). Mandamus may not be used as a substitute for appeal. In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).
The relief sought by Westbrook is not available by way of mandamus because he has other means to obtain the requested relief, including an appeal of the district court’s July 11, 2007, 2007 WL 2033824, order adopting the magistrate judge’s re*787port and denying the § 2241 petition. Accordingly, we deny the petition for writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.